Citation Nr: 1011318	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-14 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for low 
back disability, currently rated as 20 percent disabling.

2.  Entitlement to an initial disability rating higher than 
10 for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION


The Veteran served on active duty from January 1980 to August 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Huntington, West 
Virginia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In a June 2004 rating decision, 
the RO continued the existing 20 percent rating for the 
Veteran's service-connected low back disability.  In an 
August 2005 decision, the RO granted separate service 
connection for radiculopathy of the left lower extremity.  
The RO assigned a 10 percent rating for that disability.

In August 2006, the Veteran had a video conference hearing 
before the undersigned Veterans Law Judge.  In February 2007, 
the Board remanded the case for the development of additional 
evidence.

At this time, the Board again REMANDS the appeal to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Board remanded the case in February 2007 for the AMC to 
provide additional notice under the Veterans Claims 
Assistance Act, to identify and seek any additional relevant 
medical records, and to provide an additional VA medical 
examination.  In this case, the AMC took actions to comply 
with the remand directives, and fulfilled most of those 
directives.  With respect to medical records, however, the 
Board finds that additional steps are warranted in seeking 
records from one of the identified sources.  The Board 
therefore again remands the case 

As directed in the Board remand, the AMC asked the Veteran to 
identify sources and dates of treatment for his low back and 
left leg problems.  The Veteran responded in April 2008, and 
asked that medical treatment records be obtained for his 
treatment both at the Salem, Virginia, VA Medical Center 
(VAMC), from 1992 to the present, and from the Beckley, West 
Virginia VAMC, from 2005 to the present.  Records from 2005 
from the Beckley VAMC were obtained and associated with the 
claims file.  The AMC requested the Veteran's medical records 
from the Salem VAMC, but the Salem VAMC did not respond to 
the AMC's requests.

VA regulations address VA's duties in obtaining records in 
the custody of a Federal department or agency.  38 C.F.R. 
§ 3.159(c)(2) (2009).  VA is to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  Such records include medical records 
from VA medical facilities.  Id.  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  Id.

Correspondence contained in the claims file documents that 
the AMC requested the Veteran's treatment records from the 
Salem VAMC three times, on September 17, 2008, January 16, 
2009, and April 24, 2009.  There is no indication that the 
Salem VAMC provided any response.  In August 2009, the AMC 
issued a memorandum making a formal finding that records from 
the Salem VAMC were unavailable for review.  The AMC noted 
the three requests, and concluded that further attempts to 
obtain the records were futile.


The Salem VAMC apparently completely failed to respond to the 
AMC's three requests.  The Salem VAMC is an active facility 
of the Federal government and of VA.  It is reasonable to 
expect the VAMC to respond in some manner to a request from 
another part of VA for records relevant to a claim by a 
Veteran, to include a response that no records exist.  In 
this case, VA's duty to assist the Veteran extends to 
obtaining a response from the Salem VAMC.  The VAMC must 
determine whether it has the requested records.  The VAMC 
must provide copies of the records it has to the AMC, or must 
clearly indicate that it does not have records of treatment 
of the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Request again from the Salem, Virginia 
VAMC records of treatment of the Veteran 
from January 1992 to the present, to 
include a request for archived records if 
necessary.  Communicate with the VAMC as 
needed to obtain a response from the VAMC.  
Ask the VAMC to determine whether it has 
the requested records, and to provide 
copies of the records it has to the AMC.  
Keep or create written records of the 
VAMC's responses, and associate records of 
those responses with the claims file.

2.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claims can be granted.  If any 
of the remanded claims remains denied, 
issue a supplemental statement of the 
case, and afford the Veteran an 
opportunity to respond.  Thereafter, 
return the case to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


